Motion Granted and Order filed September 1, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00701-CV
                                  ____________

      AMERICAN AKAUSHI ASSOCIATION, INC., HEARTBRAND
          HOLDINGS, INC., AND RONALD BEEMAN, Appellants

                                       V.

             TWINWOOD CATTLE COMPANY, INC., Appellee


                   On Appeal from the 458th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 18-DCV-250789

                                    ORDER


      American Akaushi Association, Inc. and HeartBrand Holdings, Inc.
petitioned for voluntary bankruptcy protection in the United States Bankruptcy
Court for the Southern District of Texas respectively under case numbers 22-90128
and 22-90127. Because a stay is automatically effected by Section 362(a) of the
Bankruptcy Code, when this court received notice of appellant’s bankruptcy filing,
on August 3, 2022, we stayed all proceedings in the appeal. See Tex. R. App. P.
8.2.

       On August 25, 2022, American Akaushi Association, Inc., HeartBrand
Holdings, Inc., Ronald Beeman, and Twinwood Cattle Company, Inc., filed a joint
motion to reinstate the appeal pursuant to Texas Rule of Appellate Procedure
8.3(a). Attached to the motion is a true copy of the bankruptcy court’s order lifting
the stay for purposes of this appeal.

       The motion is granted. Accordingly, the case is ordered REINSTATED and
placed on the court’s active docket.

       The reporter’s record is due to be filed with the clerk of this court within
fifteen (15) days of the date of this order.



                                         PER CURIAM



Panel Consists of Justices Jewell, Zimmerer and Hassan.